of internai revenue service_department of the treasury index numbers legend taxpayer washington dc person to contact telephone number refer reply to cc dom fi p plr-113841-97 date sep g98 this is in response to a letter dated june and subsequent correspondence requesting rulings concerning the federal_income_tax treatment of certain transactions related to the taxpayer's dealings in agricultural products commodities - facts as part of its business taxpayer regularly taxpayer is primarily engaged in the production and sale of many of packaged foods purchases commodities directly from commodity producers the commodities are traded on at least one board_of trade that has been designated by the commodities futures trading commission the rest of as the commodities are not traded on a contract market non-publicly traded commodities a contract market publicly traded commodities the purchase_price paid_by taxpayer for a publicly traded commodity is based upon the prices quoted on the regulated commodity exchanges for that commodity the actual characteristics of the commodity delivered and the location of delivery -taxpayer generally pays the negotiated purchase_price however in some cases for a commodity at the time of delivery taxpayer and the producer will modify a standard commodity a date that contract modified contract by agreeing to defer to usually falls in the following calendar_year payment of part or all of the negotiated price to payment under a modified contract without prior written consent from the taxpayer a producer may not assign its right in most of the modified contracts taxpayer agrees to pay an additional fixed amount that is explicitly denominated as interest or premium charge based upon interest rates and the the deferral_period this amount is intended to length of plr-113841-97 compensate the producer for the delay in payment represents that it generally pays simple interest at roughly equivalent to the rate paid on a bank savings account occasionally taxpayer will issue a modified contract in which the compensation_for the delay in payment is not explicitly stated rather the price per unit is increased taxpayer a rate taxpayer may make several purchases from a single commodity each purchase is a separate transaction between the producer and the fact that taxpayer and a producer enter into one producer during the course of a harvest season treated as taxpayer transaction for only a portion of the producer's total harvest for the season does not obligate either party to enter into further transactions either for that harvest season or for future years contracts with a given producer there is contract for each purchase to the extent that taxpayer enters into modified a separate modified rulings requested the taxpayer requests the following rulings with respect to a modified contract issued for a publicly traded commodity a publicly traded commodity is property of a kind regularly_traded on an established market within the meaning of sec_1273 b b ii traded property within the meaning of income_tax regulations b contract is determined under sec_1273 and sec_1_1273-2 and c value of the commodity purchased as of the date_of_issuance the issue_price of a modified contract is the fair market of the internal_revenue_code and is market the issue_price of a modified sec_1_1273-2 of the the taxpayer also requests the following rulings with f e d sec_483 if none of the a modified contract is a contract for the sale or respect to a modified contract issued for a non-publicly traded commodity exchange of property for purposes of payments due under a modified contract is due more than six months after the date of the purchase sec_1274 is not applicable if none of the payments due under a to the modified contract modified centract is due more than one year after the date of the purchase sec_483 is not applicable to the modified contract if the total consideration paid_by the taxpayer under a modified contract ig less than dollar_figure big_number sec_1274 will not apply to that modified contract and sec_483 will apply to that modified contract if any payment on the contract is due more than one year after the date of purchase taxpayer is not required to aggregate all transactions with a particular producer for a particular commodity delivered in the same harvest season and contract its issue_price is determined under sec_1274 and any original_issue_discount oid must be taken into account under sec_1272 sec_1274 applies to a modified for the purpose of ruling g the i g h if plr-113841-97 the taxpayer also requests the following ruling for both publicly traded and non-publicly traded commodities taxpayer must report any interest or oid paid with respect to a modified contract under sec_6041 law and analysis a debt_instrument has oid if the instrument's stated i a debt_instrument has oid redemption price at maturity is greater than its issue_price ’ sec_1273 the oid is taken into account each year by both the holder and issuer of the instrument regardless of their regular methods_of_accounting for federal_income_tax purposes rules relating to the issuer's deduction of oid and sec_1272 for rules relating to the holder's inclusion of oid in income amount of oid taken into account each year is determined based on a constant yield then a portion of see sec_1_1272-1 see sec_163 the for if a debt_instrument is issued for property the if either the debt_instrument or the property is traded bz ao te instrument's issue_price is determined under either sec_1273 or sec_1274 on an established market the instrument's issue_price is determined under sec_1273 sec_1273 than stock_or_securities of a kind regularly_traded on an established market the issue_price of the debt_instrument is the fair_market_value of that property provides that the fair_market_value of the property is determined as a debt_instrument is issued for property other sec_1_1273-2 further and sec_1_1273-2 under of the issue_date iff under sec_1_1273-2 property is traded_on_an_established_market if at any time during a 60-day period ending days under sec_1_1273-1 a debt instrument's stated generally sec_1_1273-1 provides that qualified redemption price at maturity is the sum of all payments provided by the debt_instrument other than qualified_stated_interest payments stated_interest is stated_interest that is unconditionally payable in cash at least annually at however in the case of a debt_instrument with a term that is not more than one year from the date_of_issue no payments of interest are treated as qualified_stated_interest payments sec_1_1273-1 a single fixed rate see sec_1272 c provides that oid will not be included in income ag fixed maturity of not more than one year from the date_of_issue if this exception applies any accrued oid is includible in income upon maturity or other_disposition of the modified contract it accrues if the debt_instrument has a see sec_1271 plr-113841-97 after the issue_date of the debt_instrument the property is exchange listed_property or market traded property property is exchange listed_property if national securities exchange an interdealer quotation system or certain foreign exchanges or boards_of_trade of as commission a kind that is traded on a board_of trade that is designated a contract market by the commodities futures trading in general property is market traded property if sec_1 it sec_1_1273-2 is listed on a in general it is in this case taxpayer purchases some commodities that are traded on at least one board_of trade that has been designated by the commodities futures trading commission as a contract market thus these commodities are market traded property within the meaning of modified contract issued for a publicly-traded commodity is determined under sec_1273 as a result the issue_price of a and sec_1_1273-2 sec_1_1273-2 if the issue_price of a modified contract is not determined sec_1274 may apply to determine the issue_price in general sec_1274 applies to a debt_instrument under sec_1273 of the contract issued in a sale_or_exchange of property if at least one paymentem - - ig due more than six months after the date of the sale_or_exchange the sales_price exceeds dollar_figure and the instrument's stated_redemption_price_at_maturity exceeds its stated principal_amount if the instrument has adequate_stated_interest or its imputed_principal_amount if the instrument does not have adequate_stated_interest for adequate_stated_interest if the stated_interest rate is less than the applicable_federal_rate determined under sec_1_1274-4 see sec_1_1274-2 to determine the issue_price of a debt_instrument subject_to sec_1274 a debt_instrument does not provide in determining whether the dollar_figure threshold has been reached all sales and exchanges that are part of the same transaction or series of related transactions are aggregated into a single transaction b ii b sec_1274 c iii and sec_1 in this case the taxpayer treats each purchase from a commodity producer as a separate transaction one transaction does not create an implicit or explicit obligation by the producer to offer to the taxpayer or by the taxpayer to purchase from that producer any further amounts of commodity a given producer a separate modified contract with differing terms in most cases a if taxpayer enters into modified contracts with is issued for each purchase the existence of also based upon this information each purchase from a particular producer is other purchase from that producer a separate transaction that is not related to any therefore for purposes of plr-113841-97 determining whether the dollar_figure threshold in sec_1274 has been reached the taxpayer is not required to aggregate all transactions with a particular producer for a particular commodity delivered in the same harvest season if either sec_1273 or sec_1274 does not apply to a in general sec_483 applies to a contract for the sale or contract for the sale_or_exchange of property then sec_483 may apply exchange of property if the contract provides for at least one payment due more than one year after the date of the sale_or_exchange the sales_price does not exceed dollar_figure and the contract does not provide for adequate_stated_interest contract does not provide for adequate_stated_interest if the contract provides for stated_interest at the applicable_federal_rate determined under sec_1_483-3 sec_483 applies to a contract a portion of each deferred payment a payment due more than months after the date of the sale_or_exchange is recharacterized as interest which is treated as interest by both the seller and the buyer for all purposes of the internal_revenue_code unstated_interest see sec_1_483-2 to determine the amount of a rate that is less than if a in general unstated_interest is taken into account by the buyer and seller under their respective regular methods_of_accounting for federal_income_tax purposes seller in this case disbursements method_of_accounting includes unstated_interest in income when paid unstated_interest taken into account by a taxpayer under its method_of_accounting see sec_1_446-2 to determine the amount of a producer that uses the cash receipts and for example a in determining whether the dollar_figure threshold has been reached all sales and exchanges that are part of the same transaction or series of related transactions are aggregated into a single transaction sec_1_483-1l e in this case the taxpayer treats each purchase from a a separate transaction commodity producer as one transaction does not create an implicit or explicit obligation’ taxpayer to purchase from that producer any further amounts of commodity a given producer a separate modified contract with differing terms in most cases is issued for each purchase a if taxpayer enters into modified contracts with by the producer to offer to the taxpayer or by the the existence of also based upon this information each purchase from a particular a separate transaction that is not related to any producer is other purchase from that producer determining whether the dollar_figure threshold in reached the taxpayer is not required to aggregate all therefore for purposes of sec_483 has been plr-113841-97 transactions with a particular producer for a particular commodity delivered in the same harvest season generally sec_6049 requires that interest payments of dollar_figure or sec_6049 reporting as interest_paid on any obligation issued in more to another person in any calendar_year must be reported general sec_6049 and sec_1_6049-5 define interest for purposes of registered_form or of a type offered to the public and interest_paid by financial institutions which include banks savings and loan associations credit unions insurance_companies brokers and investment companies in interest_paid by a person who is not described in ii see sec_1_6041-1 sec_6049 section is reportable under sec_6041 provides that payments of dollar_figure or more in any taxable_year shall be reported to the service sec_1_6041-3 provides that no reporting is required for payments to corporations based upon the information provided a modified contract is not an obligation issued in_registered_form or of a type offered to the public and taxpayer is not described in sec_6049 holdings based upon the information and representations submitted by the taxpayer we hold the following publicly-traded commodities a b c publicly-traded commodities are property of traded_on_an_established_market within the meaning of sec_1273 b b ii and are market traded property within the meaning of sec_1_1273-2 a kind regularly the issue_price of a modified contract issued in exchange for a publicly-traded commodity is determined under sec_1273 b and sec_1_1273-2 the iague price of for a publicly-traded commodity is the fair_market_value of the commodity purchased as a modified contract issued in exchange of the date_of_issuance non-p d a modified contract is of property for purposes of sec_483 a contract for the sale_or_exchange befective date the exemption in sec_1_6041-3 will be found under sec_1_6041-3 plr-113841-97 if none of the payments due under a modified contract is due more than six months after the date of the sale sec_1274 does not apply to the contract at least one of the payments due under a modified if contract is due more than six months after the date of the sale and the total consideration due under the contract does not exceed dollar_figure sec_1274 does not apply to the contract sec_1274 applies to a modified contract its issue_price if must be determined under sec_1274 and the resulting oid must be taken into account by the taxpayer under sec_163 and by the producer under sec_1272 contract is and a a short-term_obligation gee sec_1272 a cc for the treatment of the oid by the producer however if the modified sec_1274 does not apply to a modified contract and no if payments due under the contract are due more than one year after the date of the sale then sec_483 does not apply to the contract sec_1274 does not apply to a modified centract the total a if consideration due under the contract exceeds dollar_figure at least one payment due under the contract is due more than one year after the date of the sale net provide for adequate_stated_interest then sec_483 will apply to the contract and the contract does sec_483 applies to a modified contract then the unstated if interest is taken into account by the taxpayer and the producer under their respective methods_of_accounting or the dollar_figure threshold of for purposes of determining whether the dollar_figure threshold of sec_483 have been met amounts due under all modified contracts with a particular producer for a particular commodity delivered in a single harvest season the taxpayer is not required to aggregate the sec_1274 c c for modified contracts issued in exchange for both publicly traded and non-publicly traded commodities taxpayer must report payments of interest including unstated_interest and oid to non-corporate taxpayers if the payments are dollar_figure or more in any taxable_year if oid attributable to the contract is treated as paid as accrues reported on form 1099-int for purposes of this ruling a modified contract is not a short-term_obligation any all payments reported under sec_6041 shall be it plr-113841-97 notwithstanding the above holdings this letter does not address how to determine the issue_price of issued in exchange for a commodity that is not itself traded upon a reasonably at least one contract market but generally trades at consistent offset from a commodity that is traded on at least one contract market a modified contract these rulings are directed only to the taxpayer that sec_6110 provides that it may not be requested it used or cited as precedent a copy of this letter should be attached to the next income_tax return filed for the taxpayer sincerely assistant chief_counsel financial institutions and products - py wilh rata ld _ william e blanchard senior technician reviewer branch enclosures copy of this letter copy for sec_6110 purposes
